Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended specification received 3/3/2021 is accepted.
Claim Objections
Claims 4 and 19 are objected to because of the following informalities:  
The phrase “thermal electric cooler” of claims 4 and 19 is not a conventional term of art; rather the phrase is understood to be a clerical error of –thermoelectric cooler--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-19, 22-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravji (EP 2266418; copy provided by applicant in IDS received 3/17/2021), in view of Rosinger (US 2,350,534), and in view of Kulkarni et al (US 9,448,006).
Regarding claims 1, 14, 16, 22-24, and 30 Ravji discloses a system for cooling and mixing a food or drink in a pod, the system comprising:
an apparatus (1) for cooling and mixing a food or drink in a pod (20), the apparatus comprising:
a cooling system (9) with a circular sidewall ([0072] the wall corresponds to the pod/container shape) extending from a top end to a bottom end, wherein the circular wall, top and bottom ends define a recess sized to receive the pod containing the food or drink with an outer wall of the pod in contact with the circular wall of the cooling system;
a stirring assembly (3; 24);
an actuator mounted to the cooling system operable to created vibration in the recess ([0068] “vibrational”) in the recess;
the pod (20), wherein the pod is a hermetically sealed pod ([0085] “seal”) containing the food or drink.
Ravji further includes opening of the hermetically sealed pod  before providing the connection to the stirring means ([0085]).
Ravji lacks a magnetic stirring assembly.
Rosinger discloses a magnetic stirring assembly operable to generate a magnetic field, comprising a rotating magnet (25) or assembly of electromagnets (page 2 col 1, lines 33-36);
a pod hermetically sealed (page 2, col 1, lines 61-63) containing the contents to be stirred; and
a magnetic stir bar (29) immersible in the liquid in the pod (27) such that rotation of the stir bar (29) driven by the magnetic stirring assembly (25) causes the liquid (28) in the center of the pod to rotate to the wall of the pod (page 1, col 2, lines 37-44) to increase heat transfer with surroundings.
It would have been obvious to one of ordinary skill in the art to have provided Ravji with the magnetic stirring assembly and closed vessel of Rosinger in order to prevent contamination of the contents from outside influence (page 2, col 1, lines 61-70) and further increases efficiency in operations (page 2, col 2, lines 13-18). Further it is noted that Ravji provides for a plurality of alternatives of connecting the motive force to the stirring element. Therefor one of ordinary skill would recognize that one may select from amongst a plurality of connection solutions; Rosinger offers one such solution. Further it is understood that as Ravji removes the seal in order to provide the stirring means ([0085]) that in combination the magnetic stir bar of Rosinger is added after removal of the seal.
Ravji discloses the use of vibrations in the frozen confection forming process but does not explicitly state that such prevents or reduces the formation of frozen material on the wall of the pod. Kulkarni discloses a system for cooling food or drink including an actuator (“ultrasonic shaker” 5:56) mounted to the cooling system operable to create vibration in the recess to reduce the likelihood of frozen material forming on the wall of the pod in the recess during stirring and cooling of the comestible liquid. Kulkarni discloses ultrasonically shaking the pod/beverage container; such an operation deters bonding of ice crystals/dislodges ice to/from the wall of the container. It would have been obvious to one of ordinary skill in the art to have provided Ravji with the actuator of Kulkarni for the purpose of enhancing cooling (5:55-57).
Regarding claim 2, Ravji as modified discloses the pod is made of a non-ferrous material that does not appreciably affect the magnetic field (aluminum [0043]. Additionally page 2, col 1, lines 43-49 of Rosinger discloses that the vessel or pod is nonmagnetic material, where nonmagnetic material includes non-ferrous materials. Still further as provided by Kulkarni the cooled container can include “12 ounce cans” (5:48) which are known to be aluminum, among other glass and plastic bottles.
Regarding claims 3 and 18, Ravji discloses the cooling system comprises an evaporator that defines the recess sized to receive the pod ([0075] “evaporating refrigerant gas”).
Regarding claims 4 and 19, Ravji discloses the cooling system comprises a thermal electric/thermoelectric cooler that defines the recess sized to receive the pod ([0079] “thermoelectric Peltier system”).
Regarding claim 5, Ravji as modified discloses the pod is hermetically sealed and contains the magnetic stir bar (Rosinger provides for the magnetic stir bar and sealing of the vessel).
Regarding claim 7, Ravji as modified discloses the pod is a hermetically sealed pod containing the food and drink and the magnetic stir bar is separate from the pod such that the stir bar can be dropped into the pod when the pod is opened before cooling (Rosinger “into the vessel 27, I drop my magnetic stirrer” page 1, col 2, line 4; “entirely closed vessel” page 2, col 1, line 62).
Regarding claim 8, Ravji as modified discloses the actuator is an ultrasonic transducer (“ultrasonic shaker” of Kulkarni). Ravji also includes the use of piezoelectric transducers ([0063]).
Regarding claim 9, Ravji discloses the pod has a cylindrical configuration ( [0073]).
Regarding claim 10, 
Regarding claim 11, Ravji as modified discloses the pod has a frustoconical configuration (the bottle of Kulkarni includes a frustoconical shape). 
Regarding claim 12, Ravji discloses the pod is recyclable. Although not explicitly stated as reusable the nature of the device make a pod capable of reuse as the pod may be refilled with frozen confection ingredients.
Regarding claim 13, Ravji as modified by Rosinger discloses the magnetic stir bar is reusable.
Regarding claims 15 and 25, Ravji as modified discloses the active components of the vibration assembly comprise an ultrasonic transducer (“ultrasonic shaker” of Kulkarni), but is silent concerning a plurality of transducers. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04. Therefor it would have been obvious to have provided a plurality of ultrasonic transducers in order to predictably increase the amount of vibration.
Regarding claims 17 and 27, Ravjias modified discloses a motor operable to spin the rotating magnet (14 of Rosinger).
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravji (EP 2266418), in view of Rosinger (US 2,350,534), in view of Kulkarni et al (US 9,448,006), and in further view of Rai (US 2018/0199760).
Regarding claim 6, .
Claims 20-21 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravji (EP 2266418), in view of Rosinger (US 2,350,534), in view of Kulkarni et al (US 9,448,006), and in further view of Ryan (US 10,368,680).
Regarding claim claims 20-21 and 28-29, Ravji as modified discloses the magnetic assembly includes electromagnets (page 2, col 1, lines 33-34 of Rosinger) but lacks a set of stationary electromagnets and controller therefor. Ryan discloses a magnetic stirrer assembly includes a set of stationary electromagnets (120/116) and a controller (112) operable to cycle the stationary electromagnets to generate the magnetic field (10:43-61). It would have been obvious to one of ordinary skill in the art to have provided Ravji with the electromagnets and controller therefor as taught by Ryan in order to provide for not only a spinning stirring action, but also lateral and geometric pattern movements to enhance stirring of the contents.
Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. 
At first it is noted that the current office action essentially replaces Cavalli for Ravji. The arguments will be addressed below to the extent that they still apply to the new combination.
At page 9 applicant asserts a reduction in cooling capacity of the device of Cavalli in view of the modification to provide magnetic stirring. The current rejection does not rely upon Cavalli therefor the argument is moot.
At pages 11-12 applicant asserts that the combination would have an insufficient torque to accomplish the stirring of ice cream. It is first noted that no specific torque requirements are claimed. Secondly Rosinger acknowledges that one may select a sufficient amount of power based on a particular application (page 2, column 2, lines 5-12). Third Karkos (WO00/41607) provided by applicant evidences the use of magnetic drives for frozen beverages. Therefor it is known to use a magnetic drive for this 
Pages 12-13 include further comments regarding Cavalli which are rendered moot.
Regarding claim 23 discussed at pages 13-14. Ravji provides for the order of removing a seal in order to connect stirring means ([0085]). Therefor in combination where the stirring means is the magnetic stir bar, the seal is removed in order to provide the magnetic stir bar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eisner (US 2019/0021548) magnetic stirring;
Rai (US 2017/0318995) magnetic stirring;
Gilbert (US 2008/0239867) magnetic stirring;
Lockwood et al (US 5,834,739) magnetic stirring;
Stiegelmann et al (US 5,533,800) magnetic stirring;
Kudermann et al (US 4,568,192) magnetic stirring;
Cook (US 2,518,758) magnetic stirring;
Bender (US 4,162,855) magnetic stirring;
Cipelletti (US 4,563,880) ice cream making machine;
Cavalli (US 4,538,427) ice cream making machine;
Cavalli (US 4,535,604) ice cream making machine;
Milan et al (US 8,459,497) vibration for smoothie making;
Wiggs (US 6,971,248) vibration to prevent ice formation on walls;
Almblad et al (US 8,685,477) blending beverage in single serving cup;
Bloch (US 10,058,833) vibration and oscillations;
Shuntich (US 10,149,487) ultrasonic transducer for slush formation;
Wild (US 2015/0128619) ultrasonic transducer to enhance circulation;
Cutting (US 2019/0029248) ultrasonic transducer to dislodge ice formation on walls;
Faries, Jr. et al (US 5,331,820) ultrasonic transducer to dislodge ice formation on walls.
	
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/17/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763